Title: To Thomas Jefferson from Jonas Simonds, 14 April 1801
From: Simonds, Jonas
To: Jefferson, Thomas



Sir
Philadel April 14th 1801

Near Nine years the period of my life the most Active and the most Valuable when Consumed in the Contest to Establish the liberty and Independence of this My Native Country, which the inclosed Certificate will Explain, Since that period Sir, and since the adoption of the Constitution of the united States I have held a Subordinate Station in the Custom House department of this district, But my political Opinions & Sentiments not Harmonising with those who  called themselves Federal, left me no room to hope or Expect any preferment, and in that humble Station I have been left with no other Consolation then having performed my part with fidelity to my Country, amidst all the changes that have taken place, I have lately learnt sir, that Applications have been made to you in my favour for the Marshals Office of this district, but in that effort I have been unsuccessful not withstanding that, may I not yet hope sir, that if other Changes should take place that you will look Over those papers Once more, which have been handed to you, And if the Surveyors Office of this district should be vacated, that you will think of me, I have taken the liberty of naming that Office because I am som what Connected with It at present, & am acquainted with the duties of It, you will be plesed to pardon the liberty I have taken and
Believe me Respectfully

J Simonds

